Citation Nr: 1825020	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-34 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), depressive disorder not otherwise specified, major depressive disorder (MDD), recurrent, also claimed as severe emotional disorder (to include as secondary to service connected disabilities of diabetes mellitus and a left knee disability).


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1987 and from February 2003 to September 2003. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico which denied service connection for major depressive disorder (MDD). While the appeal was pending the RO separately denied service connection for PTSD in an April 2013. The Veteran's claim is deemed to encompass any mental health disorder, not just MDD, so the Board has included PTSD and an unspecified depressive disorder diagnosed on VA examination as part of the appealed issue of entitlement to service connection for a psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In June 2017, the Board remanded this appeal for further development. Specifically, the Board remanded the appeal to the RO to obtain records and to conduct a VA psychiatric examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue on appeal must be remanded for further development before a decision may be made on the merits.

The Board is obligated by law to ensure that the RO complies with its directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271. Moreover, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation. El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

In the June 2017 remand, the Board directed that an examiner opine whether all psychiatric disorders are related to service and whether the disorders are caused or aggravated by his service-connected conditions. The examiner was directed to: 1) identify all acquired psychiatric disorders that have been present during the period of the claim; 2) opine whether any non-PTSD disorders originated in service, is otherwise causally related to, or was aggravated by any period of service to include whether it was clear and unmistakable that any psychiatric disorder preexisted the Veteran's second period of service in 2003; 3) opine whether any preexisting disorder was not aggravated by the Veteran's service, to include providing a baseline if aggravation was found; and 4) opine whether any psychiatric disorder not directly related to service was caused by or aggravated by the Veteran's service-connected disabilities, specifically diabetes mellitus, left knee disability, and bilateral carpal tunnel syndrome. 

The Veteran underwent a VA psychiatric examination in October 2017 in accordance with the Board's remand directives. The examiner did not diagnose the Veteran with any acquired psychiatric disorder, but relied on the medical records indicating a previous diagnosis of anxiety disorder, major depressive disorder and PTSD. The examiner stated that the Veteran did not meet the DSM V criteria for PTSD. The October 2017 VA examiner opined that it was less likely than not that Veteran's acquired psychiatric disorders, were caused by his military service, and also opined that it was less likely than not that the acquired psychiatric disorders were caused by his serviced-connected conditions.

Although the October 2017 VA examiner did provide an opinion, the examiner did not comply with the Board's remand directives and the opinion did not include a rationale sufficient to allow the Board to make an informed decision. The examiner did not provide a rationale to support his findings and did not fully address the issue of secondary service connection. Additionally, the examiner did not address whether any of the Veteran's service-connected disabilities aggravated the diagnosed psychiatric disorder. Thus, it does not provide adequate information to allow the Board to adjudicate the claim.

Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, a remand is required to obtain a rationale that supports the requested opinion and to substantially comply with the Board's June 2017 prior remand directives. See Stegall, 11 Vet. App. at 268 (holding that the Board errs as a matter of law when it fails to ensure remand compliance). Thus, on remand, an addendum medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the record and a copy of this remand to the examiner who conducted the October 2017 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion. If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled. Following review of the record, the examiner should:

Identify all current psychiatric diagnoses. For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed. 

Based on a review of the Veteran's pertinent history and the examination results, identify all acquired psychiatric disorders that have been present during the period of the claim. A diagnosis of PTSD due to confirmed fear of hostile military or terrorist activity in service should be confirmed or ruled out. If the examiners determine that PTSD has not been present during the period of the claim, they should explain why a diagnosis of PTSD is not warranted. 

With respect to any acquired psychiatric disorder, other than PTSD, state whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service, is otherwise causally related to service, or was aggravated by any period of service, to include a discussion of whether it is clear and unmistakable that any psychiatric disorder preexisted the Veteran's second period of military service in 2003. 

If any psychiatric disorder clearly and unmistakably preexisted the Veteran's second period of military service in 2003, is it clear and unmistakable that the preexisting psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military. If aggravation is found, please identify the baseline level of disability prior to such aggravation.

If any psychiatric disorder was not incurred, aggravated or otherwise causally related to service address whether it was caused, or is presently aggravated by, his service-connected diabetes mellitus, his left knee disability and/or his carpal tunnel syndrome of his bilateral hands/wrist. The examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.

The examiner must provide a comprehensive rationale for all proffered opinions. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2. After completion of the above, readjudicate the issue of entitlement to service connection for a psychiatric disorder. If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case. The appropriate period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).



